Title: To George Washington from William Heath, 10 April 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point, April 10. 1781.
                        
                        The enclosed from Capt. Cleaveland of the corps of sappers and miners, was put into my hand the last evening.
                            My not having knowledge of your Excellency’s orders and intentions respecting the matter obliges me to lay it before you.
                        Enclosed is a New York paper of the 3d the only one I have been able to obtain since the one of the 28th
                                ulto.
                            it came to hand this morning. Capt. Pray writes me that the cannonade mentioned in a former letter was
                            occasioned by an American privateer running into the Hook and taking a pilot boat—The privateer was pursued and taken, and
                            the pilot boat retaken.
                        A party of the enemy, horse and foot were out at the Plains the night before last—I have not yet learnt
                            whether any skirmishing happened. I have the honor to be with the highest respect Your Excellency’s Most obedient servant
                        
                            W. Heath
                        
                     Enclosure
                                                
                            
                                Honod Sir
                                  April 9th 1781
                            
                            As some dificulties have risen relative to the Men drafted from the Massechusetts Line into the Corps of
                                Sappers and Miners I would beg leave to request your direction.
                            The Officers of the Corps of Sappers and Miners have in compliance with General Washington’s Order Issued
                                Septmr 3d 1780 muster’d all the Men drafted from the Line into sd Corp from the 1st of August 1780 and many of those
                                from the Massechusetts Line (as I am inform’d) are still continued on the Muster Rolls in the Regiments from which
                                they were drafted which admited and the Abstinets made conformable thereto they will draw Pay in
                                two Seperate Corps.
                            By late Resolves of the State of Massechusetts all the Troops belonging to sd State are to be pay’d by It
                                up to the 1st of January 1781 I could wish to be inform’d whether those Men drafted from that Line are to be
                                continued on the depreciation Rolls up to January 1st ’81 in the Regiments from which they were drafted or whether (as
                                their Pay is higher in the Corps of Sappers then in the Regiments) they are to be made up
                                seperate from the Time of their being drafted or receive their Pay from the Miletary Chest without having reference to
                                any State. The mode being determin’d I can persue it without injuring the publick or any Individual untill it is I
                                am at a loss which to persue. Am with the greatest esteem and respect your Honor’s most Obedient and humble Servant
                            Moses Cleaveland Captn
                            
                                Sappers & Miners
                            
                        
                        
                    